Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  they recite “a CNC router.” Presumably this should be “the CNC router.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11-14, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waldestrand et al. (US 20210370552 A1, hereinafter “Waldestrand”).

Regarding claim 9, Waldestrand teaches a method of manufacturing a cold box core tool, the method comprising: 

printing a second insert half (see Fig. 3 showing a second half 12; 0049) using the three-dimensional printer (0053).

Regarding claim 11, Waldestrand teaches wherein: printing the first insert half comprises printing a first near-net shape (0055 teaches removing excess material from the printed mold half) insert half using the three-dimensional printer; and 
printing the second insert half comprises printing a second near-net shape (0055 teaches removing excess material from the printed mold half) insert half using the three-dimensional printer.

Regarding claim 12, Waldestrand teaches the method of claim 11 further comprising trimming the first insert half using a CNC router (0007 teaches CNC machining; 0055); and 
trimming the second insert half using the CNC router (0007 teaches CNC machining), the first insert half and the second insert half together forming a cavity (see Fig. 3) defining an outer geometric shape of a cold box core (0052 teaches the process for the creation of mold assemblies for “metal casting sand core making”; applicant is invited to demonstrate how the molds shown in Waldestrand could not be used for cold box core processes) that the cold box core tool is configured to produce.

Regarding claim 13, Waldestrand teaches the method of claim 12, further comprising trimming the first insert half using a CNC router (0007 teaches CNC machining of the molds; 

Regarding claim 14, Waldestrand teaches the method of claim 12, further comprising: trimming the first insert half using a CNC router (0007 teaches CNC machining of the molds; 0055) so that the first insert half defines a first cavity portion; and trimming the second insert half using the CNC router (0007 teaches CNC machining of the molds; 0055) so that the second insert half defines a second cavity portion, the first cavity portion and the second cavity portion together forming the cavity (see Fig. 3 showing 12 and 14 together to create a cavity) defining the outer geometric shape of the cold box core that the cold box core tool (0052 teaches the process for the creation of mold assemblies for “metal casting sand core making”; applicant is invited to demonstrate how the molds shown in Waldestrand could not be used for cold box core processes) is configured to produce.

Regarding claim 18, Waldestrand teaches the method of claim 9, wherein: printing the first insert half comprises forming the first insert half as a monolithic structure (see Fig. 3 showing half 14 as a monolithic structure with only a mold parting line between the two); and printing the second insert half comprises forming the second insert half as a monolithic structure (see Fig. 3 showing half 12 as a monolithic structure with only a mold parting line between the two).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldestrand in view of Albenga (DE 2557193 A, hereinafter “Albenga,” foreign copy and Espace translation of it provided herewith).
Regarding claim 10, Waldestrand fails to teach securing the first insert half to a first platen of the cold box core tool; and securing the second insert half to a second platen of the cold box core tool.
Albenga teaches that two halves of a cold box core tool may be secured to a platen in a molding press 1 (see Fig. 3 for example). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Waldestrand and Albenga as Albenga teaches that attaching the cold box core to a molding press 1 allows for the mold halves to be brought away from and towards each other (0029). This is presumed as the molds necessarily need to be attached to some movement mechanism to enable fast and efficient molding. 

Claim Objections
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742